NO. 12-04-00103-CR

NO. 12-04-00104-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ERIC HODGE,§
	APPEALS FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to delivery of a controlled substance (trial court cause number 007-0394-02) and manufacture and delivery of a controlled substance (trial court cause number 007-0395-02).  The trial court assessed punishment at imprisonment for fourteen years in each cause. 
We have received the trial court's certification showing that this is a plea-bargain case and Appellant
has no right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered April 7, 2004.
Panel consisted of Worthen, C.J. and Griffith, J.
DeVasto, J., not participating.





(DO NOT PUBLISH)